*AMENDED                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-3073
                                      ___________

                                   JAMES A. WALSH,
                                                Appellant

                                             v.

                       KERRY WALSH; JEF HENNINGER, Esq.;
                        HONORABLE JOHN M. DORAN, J.S.C
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civ. No. 3-16-cv-04242)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 19, 2018

            Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                            (Opinion filed February 13, 2019)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Pro se appellant James Walsh appeals the District Court’s orders dismissing his

complaint and denying his motion for reconsideration. For the reasons detailed below,

we will affirm the District Court’s judgment.

      This case is related to divorce and child-custody proceedings between James and

Kerry Walsh. In the midst of those proceedings, Kerry, through her attorney, Jef

Henninger, filed a motion for a restraining order against James. Judge Doran granted the

request and barred James from having any contact with Kerry or their children. James

contends that Kerry and Henninger conspired to file false domestic-violence charges for

the purpose of gaining leverage in the divorce action, and that Judge Doran “ignored the

laws and stood in the way of [James’s] ability and privilege to have parenting time.”

      James filed a complaint in the District Court against Kerry, Henninger, and Judge

Doran. He raised a claim under 42 U.S.C. § 1983, alleging that the defendants had

violated his parental rights as protected by the Due Process Clause. He also raised

numerous state-law claims. The defendants filed motions to dismiss, which the District

Court granted. The Court concluded that James’s claims were barred by the Rooker-

Feldman doctrine. See D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923). Further, the Court concluded that, to the extent that

Rooker-Feldman applied only to James’s § 1983 claim, it would decline to exercise

supplemental jurisdiction over the state-law claims. James filed a motion for

reconsideration, which the District Court denied, and James then filed a timely notice of

appeal.
                                            2
         We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal order, see Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615

F.3d 159, 163 (3d Cir. 2010), and review the denial of a motion for reconsideration for

abuse of discretion, see Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008);

Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir.

1999).

         We agree with the District Court’s disposition of this case. The Rooker-Feldman

doctrine deprives federal courts of subject-matter jurisdiction over claims when “(1) the

federal plaintiff lost in state court; (2) the plaintiff ‘complains of injuries caused by the

state-court judgments’; (3) those judgments were rendered before the federal suit was

filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166

(3d Cir. 2010) (alterations omitted) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)).

         While this doctrine is “narrow,” id. at 169, it encompasses at least some small

aspect of James’s claims. After a hearing, Judge Doran granted a restraining order that

prevented James from having contact with his children. James sought reconsideration,

which Judge Doran denied, and the Appellate Division of the Superior Court affirmed the

denial of the motion for reconsideration. See K.W. v. J.W., No. A-2719-15T2, 2017 WL

2854440, at *3 (N.J. Super. Ct. App. Div. July 5, 2017) (per curiam). Thus, James lost in

state court. His claims allege, at least in part, that this order injured him by separating
                                                3
him from his children. That order preceded his federal action. Finally, he contends that

the restraining order violates his constitutional rights, and thus asked the District Court to

directly review and reject it. See Great W. Mining & Mineral Co., 615 F.3d at 166-67

(describing similar claim and concluding that it would be barred by Rooker-Feldman).

       It does appear that James is also asserting some independent injury caused by the

defendants’ conduct during the domestic-relations proceedings; these claim are not barred

by the Rooker-Feldman doctrine. See id. at 168-71. However, the claims face other legal

bars. First, James’s § 1983 claim against Judge Doran fails because “[a] judicial officer

in the performance of his duties has absolute immunity from suit and will not be liable for

his judicial acts.” Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per curiam).

While James contends that Judge Doran failed to apply the law and otherwise erred in

granting the restraining order, “[a] judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority.”

Stump v. Sparkman, 435 U.S. 349, 356 (1978); see also Mireles v. Waco, 502 U.S. 9, 11

(1991) (per curiam).

       The claims against Kerry and Henninger fare no better. To state a claim under

§ 1983, a plaintiff “must establish that she was deprived of a federal constitutional or

statutory right by a state actor.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009)

(emphasis added). Neither Kerry nor Henninger qualifies. See Angelico v. Lehigh

Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999) (“[a]ttorneys performing their

traditional functions will not be considered state actors solely on the basis of their
                                              4
position as officers of the court”). While a private party may qualify as a state actor if he

or she conspires with a state official, see id., James has not meaningfully claimed that

Kerry or Henninger has done so, see Dennis v. Sparks, 449 U.S. 24, 28 (1980) (“merely

resorting to the courts and being on the winning side of a lawsuit does not make a party a

co-conspirator or a joint actor with the judge”). Thus, the District Court did not err in

dismissing James’s § 1983 claim.1

       Finally, given the legal bars to James’s claims discussed above, the District Court

did not err in refusing to reconsider its dismissal of his complaint. See generally Max’s

Seafood Cafe ex rel. Lou–Ann, 176 F.3d at 677.2




1
  We understand the District Court’s opinion to have declined to exercise supplemental
jurisdiction over the state-law claims. Given that the District Court properly dismissed
James’s sole federal claim, the Court acted within its discretion in declining to hear the
state claims. See 28 U.S.C. § 1367(c)(3); Byrd v. Shannon, 715 F.3d 117, 128 (3d Cir.
2013).
2
  James framed his motion as arising under Fed. R. Civ. P. 60(b). Given that it argued
that the District Court had made an error of law, it is probably better characterized as
arising under Rule 59(e). See, e.g., Smith v. Evans, 853 F.2d 155, 158-59 (3d Cir. 1988),
overruled on other grounds by Lizardo v. United States, 619 F.3d 273, 276-77 (3d Cir.
2010). This distinction is not important here, because James is not entitled to relief under
either rule.

                                              5
      We will therefore affirm the District Court’s judgment.3




3
  James’s motion to expand the record to include documents not filed in the District Court
is denied. See, e.g., Burton v. Teleflex Inc., 707 F.3d 417, 435 (3d Cir. 2013) (a party
may supplement the record on appeal in only “exceptional circumstances”). Kerry’s
motion to file a supplemental appendix is granted in part and denied in part. The motion
is granted to the extent that Kerry seeks to file, in a supplemental appendix, the
documents listed in Fed. R. App. P. 30 and 3d Cir. L.A.R. 30.3 that James did not include
in his appendix. The motion is denied to the extent that she seeks to file documents that
are not part of the record in the District Court. See Burton, 707 F.3d at 435. We note
that, in our judgment, we are awarding costs to the appellees. However, Kerry will not be
able to recover costs for any documents included in the supplemental appendix that are
duplicative of documents contained in James’s appendix or that were not part of the
record in the District Court. This includes James’s complaint, the District Court’s March
8, 2017 memorandum, the amended final restraining order, and James’s state notice of
appeal. James’s motion to file a supplemental brief is granted and we have considered
the arguments he has raised in that brief.
                                               6